Case 18-10877        Doc 130     Filed 04/01/19     Entered 04/01/19 07:24:37        Page 1 of 1



                         UNITED STATES BANKRUPTCY COURT

                            MIDDLE DISTRICT OF LOUISIANA


IN RE: GREENWOOD FOREST APARTMENTS, LLC.                            CASE.: 18-10877
                                                                    CHAPTER 7

                      DEBTOR


                   NOTICE OF TRANSFER/ASSIGNMENT OF CLAIM


Transferor: Deutsche Bank National Trust Company


Transferee: Specialized Loan Servicing LLC.

        Please be advised that our office received a Transfer of Claim in this case. The transfer
reflects that Deutsche Bank National Trust Company has transferred its claim in the amount of
$122,086.23 to Specialized Loan Servicing LLC..

       If you object to the transfer of claim, you have twenty-one (21) days to file an objection
and request a hearing on this matter.

                                             Monica M. Menier, Clerk of Court
                                             United States Bankruptcy Court


                                             By: s/Chad Smith
                                                    Deputy Clerk
